Title: From Thomas Jefferson to William Davies, 3 September 1780
From: Jefferson, Thomas
To: Davies, William



Sir
Richmond Sepr 3d. 1780.

  The Bearers of your Letters have unfortunately called on me generally in the afternoon when it is impossible to consult the Council, and of course to answer you, which occasions a delay of answer. This was the case with Dr. Munro. I now inclose you an order for the medicine. We can furnish you with about 400 yds. of a coarse woolen which may be made to answer the purpose of blankets in the hospital. I am sorry it is not in my power to order a particular issue of cloathing to you as requested. The council have fixed by their rules the manner of issuing, and determined it shall be general,  that all may fare alike. Tho the stock procured is likely to be small it is impossible probable that whatever it be will be provided before the Officers go on with the new recruits. I am sir with great respect, Your most obedient humble servant,

[Th: Jefferson]

